UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1447



ELIZABETH A. REEVES,

                                              Plaintiff - Appellant,


          versus


ST. MARY’S COUNTY COMMISSIONERS; BOARD OF
APPEALS FOR ST. MARY’S COUNTY, MARYLAND;
DEPARTMENT OF PLANNING AND ZONING FOR ST.
MARY’S COUNTY, MARYLAND; HEALTH DEPARTMENT;
DEPARTMENT OF ENVIRONMENTAL HEALTH; SUSAN
MCNEAL; HOWARD THOMPSON; SPENCER SCRIBER;
TERRY MILLER; MARGARET ABRAHAM; LAWRENCE E.
ROWLAND; JON B. GRIMM; DANIEL H. RALEY;
SHELBY P. GUAZZO; J. THOMAS MATTINGLY, JR.;
JOSEPH ANDERSON; JULIE RANDALL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-2449-8)


Submitted:   October 29, 2004          Decided:     November 24, 2004


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Elizabeth A. Reeves, Appellant Pro Se. Daniel Karp, ALLEN,
KARPINSKI, BRYANT & KARP, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Elizabeth A. Reeves’ civil suit was dismissed by final

order filed on June 13, 2003, and entered three days later on

June 16.   In her “Motion for Reconsideration and Recusal of Judge

Williams,” filed on August 15, 2003, Reeves alleged that she did

not timely receive notice of the court’s final order and that she

wished to appeal.    In her untimely notice of appeal, Reeves again

alleged that she did not timely receive notice that her action had

been dismissed.    We construe Reeves’ statement in her “Motion for

Reconsideration” as a motion to reopen the time to note an appeal

under Fed. R. App. P. 4(a)(6).      See Sanders v. United States, 113

F.3d 184, 187-88 (11th Cir. 1997); Ogden v. San Juan County, 32

F.3d 452, 454 (10th Cir. 1994).

           Rule 4(a)(6) permits a district court to reopen the

appeal period if: (a) the motion is filed within 180 days after the

judgment or order is entered or within seven days after the moving

party receives notice of the entry, whichever is earlier; (b) the

court finds that the moving party was entitled to notice of the

entry of the judgment or order sought to be appealed but did not

receive the notice from the district court or any party within

twenty-one days after entry; and (c) the court finds that no party

would be prejudiced. Fed. R. App. P. 4(a)(6).

           Here,    it   is   unclear   whether   Reeves   has   met   the

requirements of the Rule.      Accordingly, we remand the case to the


                                  - 3 -
district court for it to determine whether Reeves can satisfy the

requirements of Rule 4(a)(6).   We express no opinion as to whether

Reeves has met the requirements of the Rule.       The record, as

supplemented, will then be returned to this court for further

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           REMANDED




                                - 4 -